Citation Nr: 1201661	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-40 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims files. 


REMAND

The Veteran contends that higher ratings are warranted for his back and bilateral hip disabilities.  During the Veteran's Travel Board hearing, he contended that the disabilities have increased in severity.  The most recent VA examination of the right hip and back was in July 2008, and the most recent VA examination of the left hip was in December 2009.  When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability levels of the disabilities for which higher ratings are sought. 

In addition, the RO interpreted the Veteran's December 2008 submission as a notice of disagreement with the right hip and back claims only.  In submissions since, the Veteran has contended that he also wished an increase in his left hip disability.  The Board has reviewed the December 2008 document as well as the Veteran's assertions.  Although the Board finds that the December 2008 document is not wholly clear as to the Veteran's intent, it liberally construes the Veteran's assertions, and finds the document to be a valid notice of disagreement with the left hip rating as well.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  A Statement of the Case on the issue of entitlement to an increased rating for left hip disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's low back and right hip disabilities.

3.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back and bilateral hip disabilities.  

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of each disability on the Veteran's ability to work.  

The rationale for each opinion expressed must be provided. 

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


